Citation Nr: 0208277	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  98-01 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
conditions of coronary artery disease, hypertension, and 
atrial fibrillation, claimed as secondary to service-
connected residuals of a fracture of the left femur.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which denied service 
connection for cardiovascular conditions of coronary artery 
disease, hypertension, and atrial fibrillation, claimed as 
secondary to service-connected residuals of a fracture of the 
left femur.  The veteran also appeals a March 2000 RO 
decision which denied a TDIU rating.  The Board remanded the 
case to the RO for additional development in December 2000.


FINDINGS OF FACT

1.  Cardiovascular conditions of coronary artery disease, 
hypertension, and atrial fibrillation, were not caused or 
permanently worsened by service-connected residuals of a 
fracture of the left femur.

2.  The veteran's service-connected disabilities include 
residuals of a fracture of the left femur (rated 40 percent), 
scoliosis of the lumbar spine with degenerative joint disease 
(rated 20 percent), and left leg thrombophlebitis with 
varicose veins (rated 0 percent); the combined rating is 50 
percent.  His service-connected conditions do not prevent him 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Cardiovascular conditions of coronary artery disease, 
hypertension, and atrial fibrillation are not proximately due 
to or the result of service-connected residuals of a fracture 
of the left femur.  38 C.F.R. § 3.310 (2001).

2.  The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for consideration 
of an extraschedular TDIU rating is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from January 
1942 to September 1945.  His service medical records show no 
chronic cardiovascular conditions, and such are first shown 
many years after service.  

The veteran's established service-connected conditions, and 
current ratings, are: residuals of a fracture of the left 
femur (rated 40 percent), scoliosis of the lumbar spine with 
degenerative joint disease (rated 20 percent), and left leg 
thrombophlebitis with varicose veins (rated 0 percent); the 
combined rating is 50 percent.

Private medical records from West Jefferson Medical Center 
show the veteran was admitted in January 1994 with acute 
thrombophlebitis of the left leg.  A consultation report from 
Dr. G. Robert Murphy shows the veteran complained of pain and 
swelling around the left medial knee area.  A past history of 
hypertension was noted, but there was no known history of 
heart disease, diabetes, or other medical problems at the 
time, other than arthritis of the left knee.  The impression 
was acute thrombophlebitis of the left leg, atrial 
fibrillation of indeterminate age, and degenerative joint 
disease.  A chest X-ray was normal, with no enlargement of 
the heart and the lungs free of active disease.

VA outpatient treatment records from January 1996 to January 
1997 show the veteran being treated for coronary artery 
disease, hypertension, and atrial fibrillation.  

In August 1997, the veteran filed his claim for service 
connection for cardiovascular conditions as secondary to his 
service-connected residuals of a fracture of the left femur.  

At a VA bone examination given in January 2000, recent 
problems with the veteran's heart and high blood pressure 
were indicated.

In February 2000, the veteran filed his claim for a TDIU 
rating.  He reported he last worked, as a mechanic, in 1986, 
and that he completed the 9th grade.

In February 2001, the veteran was given a VA arteries and 
veins examination.  He indicated a 20 year history of 
hypertension and chronic atrial fibrillation for the previous 
5 to 10 years.  On physical examination, his blood pressure 
was 140/80, with 16 respirations per minute.  He was afebrile 
and normocephalic.  There was no elevation of the jugular 
venous pressure.  Carotids were +2 bilaterally without 
bruits.  There was no lymphadenopathy.  No significant heart 
murmur was noted and no gallop was present.  Significant 
venous stasis changes and superficial varicosities of the 
lower extremities were noted.  An echocardiogram showed 
enlargement of the left atrium of 50 milliliters.  
Calcification of the aortic valve and moderate mitral 
regurgitation were present.  Ejection fraction was normal.  
The overall study was indicated as being consistent with left 
ventricular hypertrophy with normal left ventricular systolic 
function.  The examiner's impression, through both clinical 
history and physical examination, was that the veteran had a 
long history of hypertensive heart disease with resulting 
chronic atrial fibrillation and enlargement of the left 
atrium.  He did not believe that the veteran's left atrial 
enlargement or atrial fibrillation was the result of 
recurrent pulmonary emboli which might have been caused by 
deep vein thrombosis.  He found evidence of extensive 
superficial varicosities on physical examination, and 
venogram evidence from January 1994 of deep vein thrombosis 
on the veteran's left side.  His opinion was that there was 
no predisposing factor other than left lower extremity trauma 
that would account for this unilateral finding.  He stated 
that it was most likely that the venous disease of the 
veteran's lower extremity was a result of his automobile 
accident, but the findings of deep vein thrombosis and 
superficial varicosities which were consistent with 
peripheral venous disease had no relationship to the 
veteran's hypertensive heart disease and atrial fibrillation.  

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

1.  Service connection claim

The veteran claims service connection for cardiovascular 
conditions of coronary artery disease, hypertension, and 
atrial fibrillation, claimed as secondary to service-
connected residuals of a fracture of the left femur.

There is no evidence of the claimed cardiovascular conditions 
during the veteran's 1942-1945 active duty or for many years 
later, and there is no basis for finding direct service 
connection for such conditions.  See  38 U.S.C.A. §§ 1101, 
110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran claims the cardiovascular conditions are 
secondary to his service-connected residuals of a left femur 
fracture.  Secondary service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet.App. 439 (1995). 

Cardiovascular conditions of coronary artery disease, 
hypertension, and atrial fibrillation are first shown many 
years after service.  A VA examination in 2001 found the 
veteran to have hypertensive heart disease and atrial 
fibrillation.  However, the examiner found no relationship 
between these conditions and the veteran's service-connected 
residuals of a left femur fracture.  While the veteran has 
asserted the existence of such a relationship, as a layman he 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  There is no competent medical evidence of record 
to show that the veteran's cardiovascular conditions of 
coronary artery disease, hypertension, and atrial 
fibrillation were caused or worsened by service-connected 
residuals of a left femur fracture.

The weight of the credible evidence is against secondary 
service connection for cardiovascular conditions of coronary 
artery disease, hypertension, and atrial fibrillation.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

2.  TDIU rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi , 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include 
residuals of a fracture of the left femur (rated 40 percent), 
scoliosis of the lumbar spine with degenerative joint disease 
(rated 20 percent), and thrombophlebitis of the left leg with 
varicose veins (rated 0 percent); the combined rating 
(38 C.F.R. § 4.25) is 50 percent.  Thus he does not meet the 
percentage requirements for consideration of a TDIU rating on 
a schedular basis under 38 C.F.R. § 4.16(a).  

With regard to possible extraschedular TDIU entitlement 
pursuant to 38 C.F.R. § 4.16(b), the Board notes the veteran 
has less than a high school education and he last worked in 
1986 as a mechanic.  The file indicates he is of advanced age 
(he is in his 70s) and has a number of non-service-connected 
ailments; these factors may not be considered in support of a 
TDIU rating.  38 C.F.R. § 4.19.  The evidence as a whole does 
not suggest that the veteran's service-connected conditions 
alone render him unable to secure and follow a substantially 
gainful occupation, and no finding of such has been made.  
Thus referral of the case to the Director of Compensation and 
Pension Service, for consideration of a TDIU rating on an 
extraschedular basis, is not warranted.  Bowling, supra.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.








ORDER

Service connection for cardiovascular conditions of coronary 
artery disease, hypertension, and atrial fibrillation, 
claimed as secondary to the service-connected disability of 
residuals of a fracture of the left femur, is denied.

A TDIU rating is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

